In an action to recover, inter alia, a deposit of $10,000, the appeal is from a judgment entered on a jury verdict dismissing the complaint. The deposit was made by appellant with the respondent Department of Health to guarantee performance of work to correct violations filed by said respondent on one-family houses in appellant’s development. The violations concerned the drainage of surface water and the operation of private sewage disposal facilities (septic tanks). Appellant contends that the contract is one for the benefit of third parties (owners of houses in the development), that the third parties made performance by appellant impossible, and that appellant is entitled to the return of the deposit. Judgment unanimously affirmed, with costs. No opinion. Present — Beldoek, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.